DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 3-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/7/2022.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation, “an animal.” The limitation should be amended to read, “an animal,” for clarity. Additional instances of the term animal should be corrected for proper antecedent basis, for clarity.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “easily” in claim 24 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahin.
Regarding claim 1, Sahin discloses a fire damage minimization system comprising: at least one first sensor detecting animal activity (Page 3094, MBS); and at least one computerized module that performs analysis on input received from said first sensor (Page 3094, The access locations receive the data and the classifier interprets the data  to determine likelihood of fire activity), wherein said analysis is for assessment of likelihood and identification of a fire event (Page 3094, 2.3.2, paragraph 3, lines 6-9).
Regarding claim 2, Sahin discloses the system of claim 1, wherein said analysis comprises identification of animal response to signs of fire, based on input being received from said first sensor (Page 3094, 2.3.2, paragraph 3, lines 6-9, The classifier interprets sensed changes in movement as signs of panic, which indicates a potential fire in the sensed area).
Regarding claim 21, Sahin discloses the system of claim 2, wherein said response to fire comprises movement patterns of said animal selected from the group consisting of direction, speed, uniformity in the direction of movement of members of a group of said animals, and combinations thereof (Page 3094, 2.3.2, paragraph 3, lines 6-9).
Regarding claim 22, Sahin discloses a method for fire damage minimization comprising: utilizing at least one first sensor for detecting animal activity in a monitored area (3090, 2.2., “Communication Channels,” lines 7-9, sensors are used for detecting animal activity); and receiving input from said first sensor in at least one computerized module (Page 3094, 2.3.2, paragraph 2, lines 5-6, the data is received by access points), wherein said computerized module performs analysis on said input for assessment of likelihood and identification of a fire event (Page 3094, 2.3.2, paragraph 2, lines 5-6, the data from access points is analyzed by a classifier to determine a potential fire event).
Regarding claim 23, Sahin discloses the method of claim 22 wherein said analysis comprises determining that said activity is typical to response of said animal to fire according to the movement patterns of said animal selected from the group consisting of direction, speed, uniformity in the direction of movement of members of a group of said animals, and combinations thereof (Page 3094, 2.3.2, paragraph 3, lines 6-9).
Regarding claim 24, Sahin discloses the method of claim 22, wherein said detecting animal activity is of at least one inhabited animal in said monitored area, whose response to a fire is identified and predicted easily (Page 3087, 2.1 and Page 3094, 2.3.2, paragraph 4, lines 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DANDRIDGE/Primary Examiner, Art Unit 3752